NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              ALAN MATTHEW CHAMPAGNE, Appellant.

                             No. 1 CA-CR 14-0320
                               FILED 2-10-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-048079-001
               The Honorable Karen L. O'Connor, Judge

      CONVICTIONS AFFIRMED; SENTENCES CORRECTED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Michael T. O'Toole
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Thomas K. Baird
Counsel for Appellant
                           STATE v. CHAMPAGNE
                             Decision of the Court



                        MEMORANDUM DECISION

Judge Diane M. Johnsen delivered the decision of the Court, in which Judge
Donn Kessler and Judge Kenton D. Jones joined.


J O H N S E N, Judge:

¶1             Alan Matthew Champagne was convicted of one count of
kidnapping, a Class 2 felony; one count of misconduct involving weapons,
a Class 4 felony; 24 counts of attempted first-degree murder, Class 2
felonies; 24 counts of aggravated assault, Class 2 felonies, and one count of
discharge of a firearm at a structure, a Class 3 felony.1 On appeal,
Champagne does not dispute his convictions but argues this court should
modify the written sentencing order to conform to the superior court's oral
pronouncements at sentencing. The State confesses error, agreeing that the
sentencing order should be amended to reflect the intent of the court when
it orally pronounced sentence.

¶2            Review of the sentencing order and the sentencing transcript
confirms that the sentencing order does not reflect the sentences the court
orally imposed. "When there is a discrepancy between the oral sentence
and the written judgment, the oral pronouncement of sentence controls."
State v. Hanson, 138 Ariz. 296, 304-05, 674 P.2d 850, 858-59 (App. 1983).
Therefore, we affirm Champagne's convictions but modify the sentencing
order only insofar as the following:

¶3           The sentences for the convictions on Count 2 (28 years) and
Count 3 (12 years) shall be consecutive to each other;

¶4              The sentences for the convictions on Counts 4, 6, 8, 10, 12, 14,
16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48 and 50 (28 years




1       Although the minute entry order labeled the count of discharge of a
firearm at a structure as a Class 2 felony, the indictment, oral
pronouncement of sentence and term of sentence clarify that Champagne
was charged and convicted of knowingly discharging a firearm at a
nonresidential structure, a Class 3 felony. See Ariz. Rev. Stat. § 13-1211(B)
(2012).


                                        2
                         STATE v. CHAMPAGNE
                           Decision of the Court

each) shall be consecutive to each other and consecutive to the sentences for
Counts 2 and 3;

¶5            The sentence for the conviction on Count 5 (28 years) shall be
concurrent with the sentence on the conviction on Count 4, and consecutive
to each of the other sentences;

¶6            The sentence for the conviction on Count 7 (28 years) shall be
concurrent with the sentence on the conviction on Count 6 and consecutive
to each of the other sentences;

¶7            The sentence for the conviction on Count 9 (28 years) shall be
concurrent with the sentence on the conviction on Count 8, and consecutive
to each of the other sentences;

¶8           The sentence for the conviction on Count 11 (28 years) shall
be concurrent with the sentence on the conviction on Count 10, and
consecutive to each of the other sentences;

¶9           The sentence for the conviction on Count 13 (28 years) shall
be concurrent with the sentence on the conviction on Count 12, and
consecutive to each of the other sentences;

¶10          The sentence for the conviction on Count 15 (28 years) shall
be concurrent with the sentence on the conviction on Count 14, and
consecutive to each of the other sentences;

¶11          The sentence for the conviction on Count 17 (28 years) shall
be concurrent with the sentence on the conviction on Count 16, and
consecutive to each of the other sentences;

¶12          The sentence for the conviction on Count 19 (28 years) shall
be concurrent with the sentence on the conviction on Count 18, and
consecutive to each of the other sentences;

¶13          The sentence for the conviction on Count 21 (28 years) shall
be concurrent with the sentence on the conviction on Count 20, and
consecutive to each of the other sentences;

¶14          The sentence for the conviction on Count 23 (28 years) shall
be concurrent with the sentence on the conviction on Count 22, and
consecutive to each of the other sentences;




                                     3
                        STATE v. CHAMPAGNE
                          Decision of the Court

¶15          The sentence for the conviction on Count 25 (28 years) shall
be concurrent with the sentence on the conviction on Count 24, and
consecutive to each of the other sentences;

¶16          The sentence for the conviction on Count 27 (28 years) shall
be concurrent with the sentence on the conviction on Count 26, and
consecutive to each of the other sentences;

¶17          The sentence for the conviction on Count 29 (28 years) shall
be concurrent with the sentence on the conviction on Count 28, and
consecutive to each of the other sentences;

¶18          The sentence for the conviction on Count 31 (28 years) shall
be concurrent with the sentence on the conviction on Count 30, and
consecutive to each of the other sentences;

¶19          The sentence for the conviction on Count 33 (28 years) shall
be concurrent with the sentence on the conviction on Count 32, and
consecutive to each of the other sentences;

¶20          The sentence for the conviction on Count 35 (28 years) shall
be concurrent with the sentence on the conviction on Count 34, and
consecutive to each of the other sentences;

¶21          The sentence for the conviction on Count 37 (28 years) shall
be concurrent with the sentence on the conviction on Count 36, and
consecutive to each of the other sentences;

¶22          The sentence for the conviction on Count 39 (28 years) shall
be concurrent with the sentence on the conviction on Count 38, and
consecutive to each of the other sentences;

¶23          The sentence for the conviction on Count 41 (28 years) shall
be concurrent with the sentence on the conviction on Count 40, and
consecutive to each of the other sentences;

¶24          The sentence for the conviction on Count 43 (28 years) shall
be concurrent with the sentence on the conviction on Count 42, and
consecutive to each of the other sentences;

¶25          The sentence for the conviction on Count 45 (28 years) shall
be concurrent with the sentence on the conviction on Count 44, and
consecutive to each of the other sentences;




                                   4
                        STATE v. CHAMPAGNE
                          Decision of the Court

¶26          The sentence for the conviction on Count 47 (28 years) shall
be concurrent with the sentence on the conviction on Count 46, and
consecutive to each of the other sentences;

¶27          The sentence for the conviction on Count 49 (28 years) shall
be concurrent with the sentence on the conviction on Count 48, and
consecutive to each of the other sentences;

¶28          The sentence for the conviction on Count 51 (28 years) shall
be concurrent with the sentence on the conviction on Count 50, and
consecutive to each of the other sentences;

¶29          The sentence for the conviction on Count 52 (20 years) will be
consecutive to the sentences on all of the other counts.

¶30          In all other respects, we affirm the written sentencing order.




                                :ama




                                       5